
	

113 S717 IS: Nonprofit Energy Efficiency Act
U.S. Senate
2013-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 717
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2013
			Ms. Klobuchar (for
			 herself and Mr. Hoeven) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To direct the Secretary of Energy to establish a pilot
		  program to award grants to nonprofit organizations for the purpose of
		  retrofitting nonprofit buildings with energy-efficiency
		  improvements.
	
	
		1.Short titleThis Act may be cited as the
			 Nonprofit Energy Efficiency
			 Act.
		2.Energy efficiency
			 retrofit pilot program
			(a)DefinitionsIn
			 this section:
				(1)ApplicantThe
			 term applicant means a nonprofit organization that applies for a
			 grant under this section.
				(2)Energy-efficiency
			 improvement
					(A)In
			 generalThe term energy-efficiency improvement means
			 an installed measure (including a product, equipment, system, service, or
			 practice) that results in a reduction in demand by a nonprofit organization for
			 energy or fuel supplied from outside the nonprofit building.
					(B)InclusionsThe
			 term energy-efficiency improvement includes an installed measure
			 described in subparagraph (A) involving—
						(i)repairing,
			 replacing, or installing—
							(I)a roof,
			 electrical wiring, plumbing, sewage, or lighting system, or component of a
			 roof, electrical wiring, or system;
							(II)a window;
							(III)a door,
			 including a security door; or
							(IV)a heating,
			 ventilation, or air conditioning system or component of the system (including
			 insulation);
							(ii)a
			 renewable energy generation or heating system, including a solar, photovoltaic,
			 wind, geothermal, or biomass (including wood pellet) system or component of the
			 system; and
						(iii)any other
			 measure taken to modernize, renovate, or repair a nonprofit building to make
			 the nonprofit building more energy efficient.
						(3)Nonprofit
			 building
					(A)In
			 generalThe term nonprofit building means a building
			 operated and owned by a nonprofit organization.
					(B)InclusionsThe
			 term nonprofit building includes a building described in
			 subparagraph (A) that is—
						(i)a
			 hospital;
						(ii)a
			 youth center;
						(iii)a
			 school;
						(iv)a
			 social-welfare program facility;
						(v)a
			 house of worship; and
						(vi)any other
			 nonresidential and noncommercial structure.
						(4)SecretaryThe
			 term Secretary means the Secretary of Energy.
				(b)EstablishmentNot
			 later than 1 year after the date of enactment of this section, the Secretary
			 shall establish a pilot program to award grants for the purpose of retrofitting
			 nonprofit buildings with energy-efficiency improvements.
			(c)Grants
				(1)In
			 generalThe Secretary may award grants under the program
			 established under subsection (b).
				(2)ApplicationThe
			 Secretary may award a grant under this section if an applicant submits to the
			 Secretary an application at such time, in such form, and containing such
			 information as the Secretary may prescribe.
				(3)Criteria for
			 grantIn determining whether to award a grant under this section,
			 the Secretary shall apply performance-based criteria, which shall give priority
			 to applications based on—
					(A)the
			 cost-effectiveness of the energy-efficiency improvement; and
					(B)an effective plan
			 for evaluation, measurement, and verification of energy savings.
					(4)Limitation on
			 Individual Grant AmountEach grant awarded under this section
			 shall not exceed—
					(A)an amount equal
			 to 50 percent of the energy-efficiency improvement; and
					(B)$200,000.
					(5)Cost
			 Sharing
					(A)In
			 generalA grant awarded under this section shall be subject to a
			 minimum non-Federal cost-sharing requirement of 50 percent.
					(B)In-kind
			 contributionsThe non-Federal share may be provided in the form
			 of in-kind contributions of materials or services.
					(d)Authorization
			 of AppropriationsThere is authorized to be appropriated to carry
			 out this section $50,000,000 for each of fiscal years 2014 through 2017, to
			 remain available until expended.
			3.OffsetThe Secretary of Energy shall use to carry
			 out the pilot program established under section 2 amounts otherwise made
			 available to carry out the Building Technologies Program.
		
